Title: To Thomas Jefferson from Oliver Whipple, 20 November 1807
From: Whipple, Oliver
To: Jefferson, Thomas


                        
                            May it Please Your Excellency
                            
                            Hallowell District of Maine, November 20th. 1807
                        
                        With gr[eat diff]idence, I beg Leave to present your
                            Excellency with two small Odes, one wrote on our National Festival of the 4th. of July & the other on the 11th of August with a view to inspire to defensive Measures, our hardy Yeomenry: they both had a good Effect & served to rause in american Breasts, the Spirit of 1775. never was Herd on the 4th.
                            of July a more brilliant Feat in the County of Kennebec; I took Occasion on these particular days, to pay a small
                            Complement to your Excellency; I hope it will not be displeasing, to you, as they were enjoyed by Your Friends & all True
                            Republicans; Thus your Excellency may see that on all Occasions, both while in the State of Rhode Island and here, I have steadily
                            persevered to inculcate the Persuance of those Measures, that make for the best Interst of our General Government, &
                            your particular administration, I know Sr. in the State of Rhode Island my Efforts in the Republican Cause have been
                            crown’d with particular Success, as my Frind Col. Knight will inform you, and as you may perceive from a Number of
                            Communications sent him to be handed to your Excellency, of which you was
                            pleased to express your Approbation. I have now determined, (being about to close my affairs in this district) to remove
                            with my Family to my native Town & State, at Providence next Spring: if Sr, your Excellency can find a Freedom, to
                            notice me in that State or in any other, in such Department, as will be honorable to a Gentleman of profesional Character, it
                            will be a pleasing Circumstance, & will be some Compensation, for that rigorous Treatment and Insult I have often
                            experienced, in Suport of Your Excellency & Government; I pray You Sr. let not a faithful Servant repine, nor your Enemies wag their Heads against him in Triumph. Your
                            Excellency will pardon, this direct application to you, it is perhaps out of the common Course; but there are few, that
                            pretend to Friendship that will exert themselves on these Occasions; and if they do, it is generally for themselves; To
                            the Fountain of Power I pay my Address, may it be auspiciously received, & my Wishes Granted, I am Sr with Veneration
                            & Esteem, Your Excellency’s most obedt. Servant
                        
                            Oliver Whipple
                            
                        
                    
    both inclosed

               